Citation Nr: 1539431	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a disability rating of 30 percent.


FINDING OF FACT

The Veteran's PTSD is productive of and social impairment with reduced reliability and productivity due to such symptoms as panic attacks several times a week, memory impairment, disturbances of motivation and mood, and difficulty in maintaining relationships.   


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  



Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts and Analysis

The Veteran is currently assigned a 30 percent disability rating for his PTSD and seeks a higher, 50 percent disability rating.  Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent disability rating is assigned for a disability picture characterized by:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130. 

The Board notes VA implemented Diagnostic and Statistical Manual of Mental Disorders, Version 5 (DSM-V), effective August 4, 2014.  It applies to all claims certified to the Board on or after August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the Veteran's appeal was certified to the Board in March 2015, and thus the new version applies.  The biggest change between DSM V and its predecessor, DSM IV, is that the current version of the Manual does not consider Global Assessment of Functioning (GAF) scores.  Thus, such data will not be discussed in the instant decision. 

In 2008 VA treatment, the Veteran reported nightmares related to a stressor event in service, as well as feelings of guilt for not helping the injured and a belief that he was haunted by the ghosts of the men who died in the incident.  He also reported hypervigilance, occasionally seeing something that wasn't there out of the corner of his eye, and night sweats.

At the March 2011 VA examination, the Veteran reported current symptoms of anger outbursts, feelings of guilt, hypervigilance, paranoia, reduced concentration, flashbacks, panic attacks, road rage, and a history of alcohol abuse, as well as suicidal ideation.  These symptoms were described as moderate, constant, and ongoing.  The Veteran also reported nightmares and physical outbursts while sleeping, a history of violent behavior described as road rage and violent outbursts towards his wife, and a history of suicide attempts and cutting himself.  The examiner diagnosed both PTSD and Alcohol Abuse as a result of PTSD.

Statements submitted by the Veteran's wife reported that when he began taking medication for his mental health issues he had fewer sleepless nights, although those became increasingly frequent again in 2012.  She noted that he was moody and prone to angry outbursts, including one that occurred in front of their son's friend and led the friend's parents to ban him from coming to their house, and another when he pointed a weapon at her and their dinner guests had to pry it away from him.  She stated that she had to remind him to take his medication and to eat meals on a regular basis; he often went to bed without dinner.  

The Veteran stated in the VA Form 9 filed in 2012 that he felt the assigned disability rating did not take into account a few of his more significant symptoms.  In particular, he noted panic attacks occurring three or four times a week, when his wife would have to calm him down, and disturbances of motivation and mood such that his wife said he was like two different people.  

VA treatment notes in 2013 include some concern and discussion about the manic symptoms and fluctuations in his mood.  Eventually in about October 2013, the Veteran was diagnosed with bipolar disorder and began receiving specific medication and treatment for this condition.  He told his provider that he had been experiencing mood swings and cycles between manic and depressive states for about 10 years.  

At the December 2014 VA examination, the examiner noted that the Veteran had recently been diagnosed with bipolar disorder, which was felt to be more serious and more immediate than his PTSD.  The examiner noted that the symptoms of the two disabilities could be differentiated.  Symptoms specific to PTSD were listed as intrusive thoughts, nightmares, hypervigilance, exaggerated startle response, and avoidance of cues reminding him of trauma.  Symptoms specific to bipolar disorder were listed as periods of mania, lack of need for sleep, increased libido, rapid and pressured speech, loose thoughts when depressed, depressed mood, negative thinking, and thoughts of suicide.  Both conditions resulted in interference with sleep and interpersonal functioning and led to irritability.  Other specific symptoms which the examiner indicated were due to PTSD were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.  The examiner specifically noted that the Veteran's PTSD symptoms were consistent with the criteria for a 30 percent disability rating, namely one resulting in occasional decrease in work efficiency and inability to perform occupational tasks but generally functioning satisfactorily.

After considering all of the evidence set forth above, the Board finds that the Veteran's PTSD disability picture is more consistent with the criteria for a 50 percent disability rating than with the currently assigned 30 percent disability rating.  Specifically, the Board, like the Veteran himself, finds the reports of panic attacks occurring several times a week, disturbance of motivation and mood such as skipping meals, memory lapses, irritability and angry outbursts, and difficulty in his interpersonal relationships to be most significant.  The Board notes the VA examiner in November 2014 had specifically selected the 30 percent disability rating criteria as most appropriate.  However, the symptoms associated by the examiner with the Veteran's PTSD, and those not described as due to bipolar disorder, more closely approximate the 50 percent rating criteria.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (where effects of service-connected disability cannot be separated from those of non-service-connected disability, those symptoms should be attributed to the service-connected disability).

While a Veteran is presumed to be seeking the maximum possible benefit, he is free to limit the scope of his appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran clearly stated on his VA Form 9 that he felt a 50 percent disability rating was appropriate for his PTSD.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994).  Since this decision grants the 50 percent requested, no further analysis with respect to entitlement to a disability rating higher than 50 percent is required.

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation and Pension Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's PTSD (as distinct from his non-service-connected bipolar disorder) is consistent with the rating criteria for the assigned 50 percent disability rating, as discussed above, and the Rating Schedule provides for a higher rating for more severe symptoms.  Thus, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


